The only insistence made by appellant is that the amount of whisky found in the bottle in possession of defendant was of such small quantity as to come within the rule as declared by this court in Henson v. State, 25 Ala. App. 118, 141 So. 718. Such contention is not sustained by the facts in this case. While it is true the evidence discloses only a spoonful of liquor in the bottle at the time it was seized by the officer, there was evidence from which the jury could conclude that immediately before the bottle had contained much more and that defendant was pouring the whisky out in order to destroy the evidence of the crime.
This comes, rather, under the influence of Beck v. State,23 Ala. App. 398, 126 So. 182.
There is no error in the record and the judgment is affirmed.
Affirmed.